Title: James Madison to James Maury, 13 May 1828
From: Madison, James
To: Maury, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                
                            May 13. 1828
                            
                        
                        
                        I have recd. yours of March 31st. and hasten to give the information you request.
                        Mr. John Walker the lawyer to whom you allude, is still living in the adjoining County at a very advanced
                            Age. He has long been well known to me as he was to my father, and has always been regarded as of the strictest probity,
                            and in every respect a most worthy character. He is not affluent, but in very comfortable circumstance. His eldest,
                            probably only son, is not personally known to me. I have heard him well spoken of, and it is a presumption in favor of his
                            standing in this County, that he was a candidate, tho’ not a successful one agst. the old members, at the late election for
                            the Genl. Assembly. My last letter was of Apl. 5th. It went from Philada. by the Algonquin Capt Dixey, and I hope got
                            safe to hand. I have nothing to add to it that wd. probably  new to you. I may mention that I heard lately from your
                            old friend Col. Lindsay, now rivalling you in your progressive longevity, being in good health, and with a cheerfulness, at
                            once the fruit and the nourishment of it, of My mother the same may be said. She does not omit her return of your kind
                            remembrance to her. Express mine if you please to your amiable sons, and accept from Mrs. M & myself, our cordial
                            respects, & best wishes
                        
                            
                                
                            
                        
                    